DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed March 7, 2022 has been entered. Claims 1-8 and 10 are pending. Claims 1, 2 and 10 have been amended. Claim 9 has been canceled. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choii (KR 2011-0082849; July 20, 2011; made of record by applicant).
Regarding claim 10, Choi discloses a method for producing meat broth composition for retort (See Abstract, aged pork cooked to make a soup).
The examiner notes that applicant has presented process limitations in a product claimed. 
As stated in MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Therefore, as Choi teaches a meat broth, which is the same as claimed, the process limitations are not given patentable weight for the reasons stated above. 
With respect to the meat broth composition comprising the claimed amounts of 2-pentyl-furan, 2-heptanal and octanone, the examiner notes that claim 10 is a product claim that only required a meat broth for retort. As the prior art, Choi, teaches a meat broth for retort, the meat broth of Choi is considered to comprise the claimed compositional profile absent a showing otherwise. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Therefore, as the meat broth of Choi is the same as claimed, and is further produced by a similar method as the claimed product, the meat broth of Choi is considered to comprise the claimed compositional profile absent a showing otherwise. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choii (KR 2011-0082849; July 20, 2011; made of record by applicant).
Regarding claims 1 and 7, Choi discloses a method for producing meat broth composition for retort (See Abstract, aged pork cooked to make a soup) comprising the steps of: 
Mixing one or more base materials selected from meat and condiment herbs in water and primary heating the mixture at 90-100 C for 8-12 minutes, thus falling within the claimed ranges of 90-100C for 3-35 minutes, 
Adding aged kimchi into the primary heated mixture and performing a secondary heating at 90-100 C for 13-17 minutes, thus falling within the claimed secondary temperature of 80-140 C and coming close to the claimed secondary time of 20 minutes, and
Inserting the aged kimchi stew, i.e. inserting a pork meat broth extracted during the above secondary heating step, into a retort pouch, sealing the pouch and sterilizing at 120-130 C for 15-25 minutes, thus falling within the claimed heating and sterilizing temperature of 90-130 C for 10-60 minutes (See Abstract). 
With respect to the secondary heating time, Choi teaches 17 minutes, while the instant claim recites 20 minutes. 
It is apparent, however, that the instantly claimed time of 20 minutes and that taught by Choi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

            In light of the case law cited above and given that there is only a “slight” difference between the time of 17 minutes disclosed by Choi and the time disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the time of 20 minutes disclosed in the present claims is but an obvious variant of the amounts disclosed in Choi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Prolonging the secondary heating step by 3 minutes is merely an obvious variant over the prior art that one of ordinary skill would select depending on the type of meat and condiment materials to be processed. 
Further, as stated in MPEP2144.05: "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to the meat broth composition comprising the claimed amounts of 2-pentyl-furan, 2-heptanal and octanone, the examiner notes that Choi teaches a meat broth for retort that is prepared in a similar process as claimed, and therefore the meat broth of Choi is considered to comprise the claimed compositional profile absent a showing otherwise. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Therefore, as the meat broth of Choi is produced by a similar method as claimed, the meat broth of Choi is considered to comprise the claimed compositional profile absent a showing otherwise. 
Regarding claim 2, Choi further teaches that the base material cured with a curing agent comprising condiments and vegetables (See Abstract, red pepper powder and kimchi stew and juice).
Regarding claim 3, Choi additionally teaches a washing step with water after a primary heating step (ex. 1: [0044]). 
Regarding claim 4, as stated above, Choi discloses adding aged kimchi into the primary heated mixture and performing a secondary heating at 90-100 C for 13-17 minutes, while the instant claims requires a secondary heating temperature of 105-130 C for a time of 25-100 minutes. 
It is apparent, however, that the instantly claimed time and temeprature and that taught by Choi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
            In light of the case law cited above and given that there is only a “slight” difference between the time and temperature as disclosed by Choi and the time and temperature disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the time and temperature disclosed in the present claims is but an obvious variant of the amounts disclosed in Choi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Prolonging the secondary heating step by 8 minutes and increasing the temperature by 5 C is merely an obvious variant over the prior art that one of ordinary skill would select depending on the type of meat and condiment materials to be processed. 
Further, as stated in MPEP2144.05: "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 8, as stated above, the method of claim 1 is obvious in view of the preparation method of Choi. Thus, the numbers of bacteria in the meat broth composition prepared by the method and numerals relating to the retort flavor are options that a person skilled in the art could easily optimize and derive through ordinary repeated experiments. Therefore, the invention as set forth is obvious in view of Choi. 
Further, the examiner notes that Choi teaches a meat broth for retort that is prepared in a similar process as claimed, and therefore the meat broth of Choi is considered to comprise the claimed amount of bacteria and fungi absent a showing otherwise. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Therefore, as the meat broth of Choi is produced by a similar method as claimed, the meat broth of Choi is considered to comprise the claimed bacteria and fungi absent a showing otherwise. 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2011-0082849; July 20, 2011; made of record by applicant) as evidenced by Steinkraus, Keith (“Lactic Acid Fermentations” Applications of Biotechnology to Fermented Foods: Report of an Ad Hoc Panel of the Board on Science and Technology for International Development, Washington (DC): National Academies Press (US); 1992. Available from: https://www.ncbi.nlm.nih.gov/books/NBK234703/).
Regarding claims 5 and 6, Choi further teaches inserting aged kimchi into the heated mixture in the secondary heating step (See Abstract). 
Kimchi inherently comprises organic acids as evidenced by Steinkraus, thus corresponding to applicant’s natural antibacterial agent (See under Korean Kimchi).
Therefore, Choi is considered to teach further adding organic acid in the secondary heating step. 
Choi teaches that the aged kimchi is added in an amount of 32-38 wt% relative to the total weight of the base material. Steinkraus teaches that kimchi contains 0.4 to 0.8% lactic acid (See under Korean Kimchi).
Therefore, Choi teaches that the natural bacterial agent is added in an amount of 0.128-0.304 wt% (e.g. 0.004x32=0.128% and 0.008x38-0.304%), thus falling within the claimed range of 0.005-2.5 wt%. 


Response to Arguments
Applicant’s amendments have overcome the claim objection and 112 rejection from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments with respect to the rejection of claim(s) 1-10 under 102 and 103 over Cho have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi, which teaches a more similar process as claimed for preparing a meat brother composition.
Therefore, for the reasons stated above, the 102 and 103 rejections are maintained. 



Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791